Name: Commission Regulation (EEC) No 1651/77 of 22 July 1977 amending Regulation No 184/66/EEC in respect of the amount of the standard fee per duly-completed farm return
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7 . 77 Official Journal of the European Communities No L 184/25 COMMISSION REGULATION (EEC) No 1651 /77 of 22 July 1977 amending Regulation No 184/66/EEC in respect of the amount of the standard fee per duly-completed farm return Whereas, as a result of the general rise in charges since 1975 and its effects on the cost of completing a farm return , the fee needs revision ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collec ­ tion of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community ( 1 ), as last amended by Regula ­ tion (EEC) No 2910/73 (2 ), and in particular Article 9 thereof, Whereas Article 5 of Commission Regulation No 184/66/EEC of 21 November 1966 concerning the collection , verification and forwarding of accountancy data obtained for the purpose of determining incomes of agricultural holdings (3 ), as last amended by Regula ­ tion (EEC) No 2985/75 (4), provides for a standard fee of 40 units of account per duly-completed farm return forwarded to the Commission and relating to the accounting year 1976 and subsequent accounting years ; Sole Article The second subparagraph of Article 5 ( 1 ) of Regula ­ tion No 184/66/EEC is hereby amended to read as follows : 'However, in respect of farm returns relating to the accounting years 1976 and 1977, that sum shall be 40 units of account. For the accounting year 1978 and subsequent accounting years , that sum is increased to 50 units of account.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1977 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No 109 , 23 . 6 . 196.5 , p . 1895/ 6.5 . ( 2 ) OJ No L 299 , 27 . 10 . 1973 , p . 1 . ( 3 ) OJ No 213 , 23 . 11 . 1966, p . 3637/66 . (4 ) OJ No L 296 , 15 . 11 . 1975, p . 8 .